Exhibit 10.1

 

Summary of Compensation Arrangement Between Agilent and Edward W. Barnholt

 

Edward W. Barnholt is Chairman Emeritus of Agilent Technologies, Inc. (the
“Company”). On March 15, 2005, the Compensation Committee of the Board of
Directors (the “Compensation Committee”) of the Company approved the following
compensation arrangement for Mr. Barnholt to continue through the end of the
fiscal year, October 31, 2005. This arrangement represents the same compensation
he had been receiving since the beginning of the fiscal year: 1) an annual base
salary of $1,000,000; 2) a short-term target bonus of 130 percent of base
salary; and 3) payment of the full value of any long-term performance program
awards for the three-year performance periods that commenced November 1, 2003
and November 1, 2004, to be paid after the end of the applicable performance
period to the extent that the performance goals are achieved.

 